902 F.2d 43
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DURANGO ASSOCIATES, INC., and DND Corporation, Plaintiffs-Appellees,v.REFLANGE, INC. and Climax Manufacturing Company,Defendants-Appellants.
No. 90-1136.United States Court of Appeals, Federal Circuit.
March 30, 1990.

Before ARCHER, Circuit Judge.

ORDER

1
Durango Associates, Inc. et al. move to dismiss Reflange, Inc. et al.'s appeal no. 90-1136 as prematurely filed.  We note that both Durango and Reflange have now properly filed new notices of appeal, i.e., 90-1100 and 90-1230.


2
Accordingly,

IT IS ORDERED THAT:

3
Durango's motion to dismiss appeal no. 90-1136 is granted.